August   16,   1971


Honorable   Ted Butler                    Opinion   No.   M-936
Criminal  District Attorney
Bexar County Courthouse                   Re:    Authority of the Commissioners
San Antonio,   Texas 78204                       Court of Bexar County to make
                                                 payments to the Industrial De-
                                                 velopment Commission     of Metro-
Dear   Mr.   Butler:                             politan Bexar County.

        You have requested our opinion on whether the Commissioners      Court
of Bexar County may make a grant to the Industrial Development     Commission
of Metropolitan   Bexar County, a non-profit corporation, for the purpose of
promoting   industrial development in Bexar County.

         The Commissioners     Court is a court of limited jurisdiction    and has
only such powers as are conferred      upon it by the statutes and Constitution      of
this State, whether by express    terms or by necessary     implication.    Section
18, Article V, Constitution   of Texas; Article   2351, Vernon’s     Civil Statutes;
Bland v. Orr, 90 Tex. 492, 39 S.W. 558 (1897); Mills v. Lampasas            County,
90 Tex. 603, 40 S.W. 403 (1897); Anderson v. Wood,         137 Tex. 201, 152 S.W.2d
1084 (1941); Canales v. Laughlin,     147 Tex. 169, 214 S.W.2d 451 (1948); Starr
County v. Guerra,    297 S.W.2d 379 (Tex. Civ. App. 1956); Van Rosenberg         v.
Lovett,   173 S.W. 508 (Tex. Civ. App. 1915, error ref. ); Attorney General
Opinion No. C-350 (1964. )

        Section 1 of Article    2352d,  Vernon’s  Civil Statutes,    applicable to Bexar
County,   authorized the Commissioners       Court to expend money for the purpose
of advertising   and promoting    the growth and development      of the county.    How-
ever, before such expenditure may be made it must first be approved by a
majority vote of the qualifying taxpaying voters of the county voting at an election
called for such purpose.      Attorney General Opinions R-2136 (1950).         V-1238
(1951) and C-39 (1963. ) It was held in these opinions that in the absence of
such election,   expenditures    of county funds for purposes     similar to those stated
in your request may not be made.




                                      -4563-
Honorable     Ted Butler,   page 2         (M-936)




         You state in your request that no election pursuant to the provisions
of Article  2352d,  Vernon’s Civil Statutes,  has been held in Bexar County,
and we know of no other provision    in the statutes of this State authorizing
such expenditure.    We are therefore   in agreement   with you that the Com-
missioners     Court of Bexar County is not authorized       to expend moneys   for
the purpose    outlined in your request.

                                     SUMMARY

                  Since no election has been held in Bexar County
        pursuant to the provisions     of Article 2352d. Vernon’s   Civil
        Statutes,    the Commissioners    Court is not authorized  to ex-
        pend money for the purpose of making a grant to a non-profit
        corporation     to promote industrial development   in Bexar
        county.




                                                     y General   of Texas


Prepared    by John Reeves
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns   Taylor,   Chairman
W. E.   Allen,  Co-Chairman

Robert Lemens
Gordon Cass
Melvin Corley
Lewis A. Jones

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED      WALKER
Executive   Assistant

NOLA WHITE
First Assistant
                                      ‘4564-